Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner was authorized to amend claims by applicant’s representative Penny Caudle (Reg. 46607) during telephone interview on 08/26/2021: After Examiner’s amendment the all of the claims should now read as follows:

3. (Currently Amended) The input device according to claim [[2]] 1, wherein when a predetermined first time period elapses after the first nontouch information has been acquired, the processing circuitry determines that the confirmation operation has been inputted.  

4. (Previously Presented) The input device according to claim [[2]] 1, wherein the processing circuitry controls display of information on the display, and when it is determined that the confirmation operation has been inputted, the processing circuitry determines whether or not to confirm a process on a basis of information indicating a type of a screen currently being displayed on the display.  

5. (Currently Amended) The input device according to claim [[2]] 1, wherein when acquiring second touch information and second nontouch information a predetermined number of times within a predetermined second time period after acquiring the first nontouch information, the processing circuitry determines that the confirmation operation has been inputted.  

6. (Currently Amended) The input device according to claim [[2]] 1, wherein the processing circuitry controls display of information on the display, the processing circuitry determines whether or not the confirmation operation has been inputted on a basis of both the number of times that second touch information items and second nontouch information items are acquired within a predetermined second time period after acquiring the first nontouch information, and a time interval from when one of the second nontouch information items is acquired to when a temporally next one of the 

11. (Currently Amended) The input device according to claim [[2]] 1, wherein when a signal value indicating that a finger of the user is touching the touch panel and touch position coordinates of the finger on the touch panel are acquired within a predetermined second time period after acquiring the first nontouch information, and the touch position coordinates of the finger are within a predetermined area from provision position coordinates of the knob, the processing circuitry determines that the confirmation operation has been inputted.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625